Title: John Adams to Elbridge Gerry, 19 Mar. 1786
From: Adams, John
To: Gerry, Elbridge


          
            
              Dear Sir
            
            
              Grosvenor Square
               March 19. 1786
            
          

          Before the Arrival of your kind Letter by Wingrove I had heard,
            from various quarters, of your Marriage and had received the most agreable Accounts of
            the Character of the Lady. give me leave to congratulate you, on this happy Event.
            Nothing can be more pleasing than the Transition from the Turbulence of War and
            Politicks to the Tranquility of domestick Life, in the Arms of a Lady of so much Merit.
            You know I always spoke respectfully of the State of Matrimony. You have already found I
            dare say, that I had reason, and you will be more and more convinced of it. Will you
            introduce me to Mrs Gerry and make her my Friend?
          We expect Soon to hear from Barclay at Morocco and Lamb at Algiers,
            but We despair of any better News than that the Money limited is ten times too
            little.
          We shall not probably, be able to obtain a Treaty of Peace with
            Tripoli Tunis and Morocco under Five and thirty thousand Guineas each. and Algiers may
            demand an hundred Thousands.—If Congress will go to this Expence and can borrow the
            Money in holland, We may have Peace.—after the delay of a Year or two it may cost Us a
            Million.—
          In England there is no Appearance of a Change of System towards
            America.
          T. Boylstone carried a Cargo of oil to France and sold it well.—he
            laid out the Money in raw Sugars which he sent to Boston? This is an Idea, that I
            Suggested to Congress in some Letters three Years ago.
          Raw Sugars may be purchased in France & Portugal, in any Quantities, of the best quality
            and at a cheaper Price, than you can have them in the British West India Islands.
            Vessells going to our States from Europe frequently want freight, because our Exports
            are more voluminous than our Imports. from these Premises draw your Conclusion and judge
              whether, our Sugar houses
            cannot be made very usefull to Us.—?
          I am my dear Sir, with the best Respects / of my Family to your Lady, your /affectionate
          
            
              John Adams
            
          
        